Citation Nr: 0736687	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history 

The Board initially notes that the veteran's original claims 
folder could not be located and that the present claims 
folder has been rebuilt.

In the April 2001 rating decision, service connection was 
denied for a low back disorder, status post disc surgery.  
The veteran perfected an appeal of that denial.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2003 and at a 
videoconference hearing which was held in January 2004 before 
the undersigned Veterans Law Judge.  Transcripts of these 
hearings have been associated with the veteran's VA claims 
folder.

In June 2004, the Board remanded the claim for further 
development.  In September 2005, the Board denied service 
connection for a low back disability.  The veteran filed an 
appeal of the September 2005 denial with the United States 
Court of Appeals of Veterans Claims (the Court).  A joint 
motion for remand was filed with the Court.  The Court 
granted the joint motion for remand in December 2006, and the 
veteran's VA claims folder has been returned to the Board. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reason for remand

The November 2006 joint motion reflects that the counsel for 
the veteran and the Secretary of the VA determined that 
records from the Social Security Administration (SSA) must be 
obtained because SSA has missing records of 
Dr. P.S.  This was the sole basis for the joint motion.

Veteran's counsel recently submitted certain records of Dr. 
P.S..  However, based on the Court's Order the Board believes 
that a complete copy of the SSA records should be obtained.  
Moreover, the veteran's counsel has not specifically waived 
agency of original jurisdiction consideration of such 
evidence.  See 38 C.F.R. § 20.1304 (2007).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any and all records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



